Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1, at the end of line 25 after the word “sensor,” the period was replaced with ---; and meets the conditional expressions:---. Line 26 was deleted, which states “<Conditional Expression>”. And finally a period was inserted at the end after the expression “4.0<TTL/BFL<6”.
In claim 9, a period was inserted after “1.6”.
In claim 11, at the end of line 3, after the word “lens,” the period was replaced with ---; and meets the conditional expression:---. Line 4 was deleted, which states “<Conditional Expression>”. And finally a period was inserted at the end after the expression “-1.7<f1/f<-1.0”.
In claim 12, at the end of line 4, after the word “lens,” the period was replaced with ---; and meets the conditional expression:---. Line 5 was deleted, which states 
In claim 13, at the end of line 3, after the word “system,” the period was replaced with ---; and meets the conditional expression:---. Line 4 was deleted, which states “<Conditional Expression>”. And finally a period was inserted at the end after the “35.0deg”.
In claim 14, at the end of line 4, after the word “lens,” the period was replaced with ---; and meets the conditional expressions:---. Line 5 was deleted, which states “<Conditional Expression>”. And finally a period was inserted at the end after the expression “0.15<FSL/TTL<0.3”.

Drawings
The drawings were received on 4-24-2019.  These drawings are approved.

Specification
The lengthy specification (i.e. 30 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an optical lens system, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed elements and claimed limitations, including as recited in the independent claim 1 (with claims 2-16 depending on claim 1), an optical lens system including a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens sequentially arranged from an object side to a sensor side between an object and a sensor on which an image of the object is focused, wherein
the first lens has a negative refractive power, the second lens has positive refractive power, the third lens has positive refractive power and an object-side surface of the third lens is convex in the paraxial region, the fourth lens has negative refractive power, an object-side surface of the fourth lens is convex in the paraxial region and concave on the periphery of an effective diameter of the paraxial region, a sensor-side surface of the fourth lens is concave in the paraxial region, both an object-side surface and a sensor-side surface of the fourth lens are aspheric, the fifth lens has positive refractive power, an object-side surface of the fifth lens is concave in the paraxial region and aspheric, the sixth lens has refractive power, a sensor-side surface of the sixth lens is concave and has at least one inflection point in the effective diameter, both an object-side surface and a sensor-side surface of the sixth lens are aspheric, an aperture is located between the second lens and the third lens, and the following conditional expression is satisfied when 0 is an angle of view of the optical lens system in a 
-1.00<tanθ/f<-0.80 and 4.0<TTL/BFL<6.
The object of the present disclosure is to provide a high-performance optical lens system which is smaller, has a wide angle of view, and is used in combination with a high-resolution image sensor required to be developed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are U.S. Patent Pubs. directed to optical lens systems, similar to the claimed invention, but fail to meet or fairly suggest all of the recited limitations of the claimed invention and/or fails to meet the effective file dates of the claimed invention:
Huang				U.S. Patent Pub. 2012/0229917 A1
Tsai et al			U.S. Patent Pub. 2013/0033762 A1
Yamazaki et al		U.S. Patent Pub. 2014/0063323 A1
Lee et al			U.S. Patent Pub. 2014/0185141 A1
Jung				U.S. Patent Pub. 2016/0139366 A1
Hsueh et al			U.S. Patent Pub. 2016/0161709 A1
Chae				U.S. Patent Pub. 2016/0161716 A1
Lai				U.S. Patent Pub. 2019/0011670 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVELYN A LESTER/Primary Examiner
Art Unit 2872